UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6989


NATHANIEL SIMMONS,

                    Plaintiff - Appellant,

             v.

CHARLES WILLIAMS; THOMAS ROBERTSON; ALYSON GLADWELL;
STEPHANIE MARSHALL; STANLEY TERRY; CLARISSA JONES; JUANITA
MOSS; BELL; MYERS; BEARD; WILLIE F. SMITH; SHERMAN L.
ANDERSON; JENNIFER FRANKLIN; SHAKIRA WILLIAMS; MICHELLE
CHAMBERS, a/k/a Michelle Chamber; TIM E. ROGERS; DEBORAH RICHTER;
VICTORIA NORMAN; ASHLEY MADDOX; CYNTHIA DARDEN; KENNARD
DUBOSE; BRYAN P. STIRLING,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Henry M. Herlong, Jr., Senior District Judge. (0:19-cv-00317-HMH)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Simmons appeals the district court’s orders adopting the recommendation

of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) civil action for failure

to state a claim, denying his motion to amend, and denying his Fed. R. Civ. P. 59(e) motion

to alter or amend judgment. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Simmons v. Williams,

No. 0:19-cv-00317-HMH (D.S.C. June 4 & 24, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2